 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     BRENDA WILSON,                                          Case No.: 2:19-cv-00055-RFB-NJK
11
            Plaintiff(s),                                    Order
12
     v.                                                      (Docket Nos. 54, 55)
13   EXPERIAN INFORMATION SOLUTIONS,
     INC., et al.,
14
            Defendant(s).
15
16         Pending before the Court are Plaintiff’s motions for leave to file surreplies to Defendant
17 Experian’s reply in support of motion to stay discovery and reply in support of motion for
18 protective order. Docket Nos. 54, 55; see also Docket Nos. 52, 53.
19         “A party is generally prohibited from raising new issues for the first time in its reply brief”
20 because the opposing party is not afforded an opportunity to respond. Queensridge Towers LLC
21 v. Allianz Global Risk US Ins. Co., 2015 WL 1403479 at *3 (D. Nev. Mar. 26, 2015) (citing Eberle
22 v. City of Anahiem, 901 F.2d 814, 818 (9th Cir. 1990)). Therefore,“[w]here the moving party
23 presents new matters for the first time in a reply brief, the Court may either refuse to consider the
24 new matters or allow the opposing party an opportunity to respond.” Steven Cohen Prods. Ltd. v.
25 Lucky Star, Inc., 2015 WL 3555384 at *3 (D. Nev. June 5, 2015) (citing Zamani v. Carnes, 491
26 F.3d 990, 997 (9th Cir. 2007)). The Local Rules permit the filing of a surreply only with leave of
27 court. Local Rule 7-2(b). Further, a surreply may “only address new matters raised in a reply to
28

                                                     1
 1 which a party would otherwise be unable to respond.” Steven Cohen Prods. Ltd., 2015 WL
 2 3555384 at *3.
 3         Here, Plaintiff submits that Defendant’s replies seeks to supplement its arguments with
 4 new authority, specifically four new cases, found nowhere in its motion to stay. Docket No. 54 at
 5 1-2. In response, Defendant submits that Plaintiff’s motions are devoid of any supporting
 6 authority. Docket Nos. 57 at 2, 58 at 2. Defendant submits that a moving party is permitted to
 7 cite new authorities in its reply brief in response to arguments made in the opposition brief. Docket
 8 Nos. 57 at 2, 58 at 2. Defendant further submits that it does not raise any “new arguments” in its
 9 replies; rather, the new authorities relate to arguments in the motion to stay or respond to Plaintiff’s
10 arguments in her response. Docket Nos. 57 at 3, 58 at 3. In reply, Plaintiff submits, without
11 authority or elaboration, that depriving a litigant of the opportunity to respond to new authority is
12 prejudicial as a matter of course. Docket No. 59 at 2.
13         The failure of a moving party to file points and authorities in support of the motion
14 constitutes a consent to the denial of the motion. Local Rule 7-2 (d). Accordingly, the Court
15 hereby DENIES Plaintiff’s motions for leave to file surreplies. Docket Nos. 54, 55.
16         IT IS SO ORDERED.
17         Dated: May 9, 2019
18                                                               _______________________________
                                                                 NANCY J. KOPPE
19                                                               United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                      2
